Citation Nr: 1019589	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO.  06-26 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the upper extremities, to include as secondary 
to herbicide exposure.

2.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities, to include as secondary 
to herbicide exposure.

3.  Entitlement to service connection for alopecia areata, to 
include as secondary to herbicide exposure.

4.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a skin disorder, to include as secondary to 
herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Schroader, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to 
November 1973.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
Department of Veteran's Affairs (VA) regional office (RO) 
located in Cleveland, Ohio that denied the Veteran's claims 
of entitlement to service connection for bilateral peripheral 
neuropathy of the upper and lower extremities and alopecia 
areata (claimed as hair loss), and that denied his 
application to reopen a claim of entitlement to service 
connection for a skin disorder.

Regardless of the decision of the RO as to whether to reopen 
a previously denied claim of entitlement to service 
connection, the Board must find new and material evidence in 
order to establish its jurisdiction to review the merits of a 
previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001); see also VAOPGCPREC 05-92.  With regard to the 
Veteran's application to reopen his claim of entitlement to 
service connection for a skin disorder, as will be discussed 
below, the Board has determined that new and material 
evidence has been received, and, therefore, the claim is 
reopened.

In September 2009, the Boarded remanded this case to the AMC 
for further development.  The Board finds that such 
development has been completed and associated with the claims 
file, and this case is ready for decision.


FINDINGS OF FACT

1.  A preponderance of the evidence of record establishes 
that the Veteran does not have peripheral neuropathy of the 
upper extremities that is related to service, to include as 
secondary to herbicide exposure.

2.  A preponderance of the evidence of record establishes 
that the Veteran does not have peripheral neuropathy of the 
lower extremities that is related to service, to include as 
secondary to herbicide exposure.

3.  A preponderance of the evidence of record establishes 
that the Veteran does not have alopecia areata that is 
related to service, to include as secondary to herbicide 
exposure.

4.  By an August 1985 Board decision, the Veteran's claim of 
entitlement to service connection for a skin disorder was 
denied on the basis that the evidence failed to establish the 
existence of a current skin disorder.

5.  Evidence received by the RO since the final August 1985 
Board decision is not cumulative or redundant, and does raise 
a reasonable possibility of substantiating the claim of 
entitlement to service connection for a skin disorder, to 
include as secondary to herbicide exposure.

6.  There is an approximate balance of positive and negative 
evidence as to whether the Veteran's current chronic skin 
disorder (variously characterized as urticaria, eczema, and 
erythema) is related to service.


CONCLUSIONS OF LAW

1.  Service connection for peripheral neuropathy of the upper 
extremities is not warranted.  See 38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).

2.  Service connection for peripheral neuropathy of the lower 
extremities is not warranted.  See 38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).

3.  Service connection for alopecia areata is not warranted.  
See 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2009).

4.  The August 1985 Board decision denying the Veteran's 
application to reopen his claim of entitlement to service 
connection for a skin disorder is final.  See 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2009).

5.  New and material evidence sufficient to reopen the 
Veteran's claim of entitlement to service connection for a 
skin disorder has been submitted.  See 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2009).

6.  Resolving reasonable doubt in favor of the Veteran, 
service connection for a chronic skin disorder is warranted.  
See 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the Veteran's application to reopen his claim 
of entitlement to service connection for a skin disorder, the 
Board notes that the Veteran's claim is being reopened and 
granted on the merits, as explained below.  As such, the 
Board finds that any error related to the VCAA solely with 
regard to this matter is moot.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2009); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the Veteran's claims of entitlement to 
service connection for bilateral peripheral neuropathy (upper 
and lower) and alopecia areata, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.326(a) (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is generally required 
to "notify the claimant and the claimant's representative, 
if any, of any information and any medical or lay evidence 
not previously provided . . . that is necessary to 
substantiate the claim."  38 U.S.C.A. § 5103(a)(1) (West 
Supp. 2009).  As part of that notice, VA must "indicate 
which portion of that information and evidence, if any, is to 
be provided by the claimant and which portion, if any, the 
Secretary . . will attempt to obtain on behalf of the 
claimant."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2009).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).

The Board finds that VCAA letters dated November 2004 
(neuropathy) and November 2009 (alopecia areata) fully 
satisfied the duty to notify provisions.  See 38 U.S.C.A. 
§ 5103(a) (West Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2009).  
The letters informed the Veteran of what information or 
evidence was needed to support his claims, what types of 
evidence the Veteran was responsible for obtaining and 
submitting to VA, and which evidence VA would obtain.  The 
Board also notes that any issues as to the timeliness of the 
November 2009 notice are moot, as the Veteran's claims were 
readjudicated by way of a Supplemental Statement of the Case 
(SSOC) in January 2010.

Because the Veteran's claims for service connection for 
peripheral neuropathy and alopecia areata are denied, as 
explained below, the Board finds that any notice deficiencies 
regarding the assignment of disability ratings and effective 
dates is moot.  See Dingess, 19 Vet. App. 473.

The Board also concludes that VA's duty to assist has been 
satisfied.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  
The Veteran's relevant service treatment records, private 
medical records, and VA medical records are all in the file.  
The Veteran has not identified any outstanding records 
relevant to his claims.  The Board finds that the record 
contains sufficient evidence to make a decision on the claim.

VA's duty to assist also generally includes the duty to 
provide a VA examination or obtain a medical opinion when 
necessary to make a decision on the claim.  See 38 C.F.R. 
§ 3.159(c)(4) (2009).  The Board notes that in September 
2009, the Board remanded the issues of entitlement to service 
connection for peripheral neuropathy and alopecia areata to 
the AMC so that the Veteran could be provided with a VA 
examination.  Based thereon, in November 2009, the Veteran 
was provided with a VA examination relating to his claims.  
The VA examiner reviewed the claims file, examined the 
Veteran, elicited a history from him, provided the requested 
opinions, and provided adequate reasoning for his 
conclusions.  In light of the above, the Board finds that the 
record contains sufficient evidence to make a decision with 
regard to the claims.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), reversed on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 38 
C.F.R. § 3.303(b) (2009).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2009).

To establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service" - the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).

VA regulations provide presumptive service connection on the 
basis of herbicide exposure for specified diseases that 
manifest to a degree of 10 percent within a specified period 
in a veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975.  38 
C.F.R. §§ 3.307(a)(6) and (d), 3.309(e) (2009).  

The list of diseases for which presumptive service connection 
based on exposure to herbicides in Vietnam may be granted 
includes (but is not limited to): (1) acute and subacute 
peripheral neuropathy, and (2) chloracne or other acneform 
disease consistent with chlorance.  38 C.F.R. §3.309(e) 
(2009).  The Board notes, however, that alopecia areata is 
not one of the diseases listed in 38 C.F.R. § 3.309(e) for 
which presumptive service connection due to herbicide 
exposure may be granted.

Here, service treatment records confirm the Veteran's service 
in the Republic of Vietnam from September 1971 to June 1972.  
Thus, herbicide exposure is presumed.  See 38 C.F.R. 
§§ 3.307(a)(6)(iii) (2009).  

        A.  Peripheral Neuropathy

The Veteran claims that he incurred peripheral neuropathy of 
his upper and lower extremities as a result of exposure to 
herbicides in Vietnam.  In this regard, the Board 
acknowledges that a pertinent VA examination conducted in 
November 2009 reflects that sensation to sharp and dull 
touch, vibratory sense, and proprioception were intact in all 
four extremities.  Gait was noted as normal, balance and 
coordination were noted as intact, and no muscle wasting or 
atrophy was found in any extremity.  Homan's sign was noted 
as negative in the Veteran's bilateral upper extremities.  
Tinel's sign was noted as negative in the upper right 
extremity but ambiguous in the upper left extremity.  The 
examiner noted that the Veteran refused to return for an 
EMG/NCS study, that he refused to take his shoes off (stating 
that he did not have any symptoms there), and that he 
requested not to perform any straight leg test (relating to 
the Babinski test).  The examiner recorded a diagnosis of 
left upper extremity ulnar neuropathy by history of the 
Veteran and based on ambiguous examination findings.

The threshold requirement for service connection to be 
granted is competent medical evidence of the current 
existence of a claimed disorder.  See Degmetich v. Brown, 104 
F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  

As noted above, the examiner did not diagnose the Veteran 
with any neuropathy in his upper right extremity or either of 
his lower extremities.  The Board further notes that there is 
no medical evidence of record reflecting a diagnosis of 
peripheral neuropathy of the Veteran's upper right extremity 
or either lower extremity.

Without a current diagnosis of peripheral neuropathy of the 
Veteran's upper right extremity or either lower extremity, 
service connection may not be granted.  See id.  

In that regard, the Board notes that the Veteran, as a lay 
person, is not competent to render a medical diagnosis of 
peripheral neuropathy.  See Jeandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007) (explaining in footnote 4 that a 
veteran is competent to provide a diagnosis of a simple 
condition such as a broken leg, but not competent to provide 
evidence as to more complex medical questions).

With regard to the Veteran's upper left extremity, however, 
as noted above, despite the Veteran refusing to return for an 
EMG study and despite certain testing being ambiguous, the 
examiner diagnosed the Veteran with left upper extremity 
ulnar neuropathy "per the history and ambiguous exam."  As 
such, there is evidence of a current disability with regard 
to the Veteran's upper left extremity.

The Board will now address whether the Veteran's left upper 
extremity ulnar neuropathy is related to service, to include 
whether it was incurred as a result of exposure to herbicides 
in Vietnam.

As an initial matter, the Board notes that acute and subacute 
peripheral neuropathy (for which presumptive service 
connection may be granted based on certain herbicide 
exposure) is defined in 38 C.F.R. § 3.309(e), Note 2, as 
"transient peripheral neuropathy that appears within weeks 
or months of exposure to an herbicide agent and resolves 
within two years of the date of onset."

The Board notes that there is no medical evidence of any 
diagnosed acute and subacute peripheral neuropathy in the 
claims file.  Without such a diagnosis by a clinician, 
service connection cannot be established on a presumptive 
basis for acute or subacute peripheral neuropathy.  38 C.F.R. 
§ 3.309(e), Note 2 (2009).

Notwithstanding the above presumptive provisions, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) has held that a claimant is not precluded from 
establishing direct service connection for a disease averred 
to be related to herbicide exposure as long as there is proof 
of such direct causation.  See Combee v. Brown, 34 F.3d 1039, 
1043-1044 (Fed. Cir. 1994).  See also Brock v. Brown, 10 Vet. 
App. 155, 160-61 (1997), vacated on other grounds (Fed. Cir. 
Dec. 15, 2000).

In that regard, the only medical evidence of record 
pertaining to the etiology of the Veteran's diagnosed upper 
left extremity neuropathy is the November 2009 VA examination 
report.  The VA examiner opined that because the Veteran 
reported experiencing symptoms since the 1980s, which was 
several years after discharge, his left upper extremity 
neuropathy was not related to service, to include exposure to 
herbicides.

The Board finds the opinion of the VA examiner to be the most 
probative evidence of record with regard to the etiology of 
the Veteran's left upper extremity neuropathy.  In fact, it 
is the only medical evidence of record that addresses the 
etiology of the Veteran's neuropathy.

The Board acknowledges various treatment records dated 
December 1985 through February 1989 reflecting complaints of 
left elbow pain and diagnoses of left elbow tendonitis, left 
elbow bursitis (tennis elbow), and left arm strain.  See, 
e.g., VA Treatment Records, May 1987 (complaint of left arm 
pain), June 1987 (diagnosed left arm strain), September 1987 
(left elbow pain), October 1988 (diagnosed overuse/tennis 
elbow), December 1988 (diagnosed left elbow bursitis), 
February 1989 (diagnosed left elbow tendonitis); VA 
Examination Report, May 1988 (relating to application for 
non-service connected pension; diagnosed old tendonitis, left 
elbow).  The Board notes, however, that none of these 
treatment records reflect any diagnosis of peripheral 
neuropathy.  Moreover, none of the records relate any upper 
left extremity problem to service, to include exposure to 
herbicides.  Rather, the Veteran's work history as a roofer 
was noted in the May 1988 VA examination report, "overuse" 
was noted in the October 1988 VA treatment record, and a 
"confrontation" (physical) was noted in the December 1988 
VA treatment record.

The Board also acknowledges an April 1993 private treatment 
record that reflects a diagnosis of possible left ulnar 
neuritis, as well as an October 1993 VA treatment record that 
reflects a diagnosis of left upper extremity ulnar 
neuropathy.  No discussion as to the etiology, however, is 
provided in the April 1993 and October 1993 treatment 
records.  Likewise, there is no notation in these records of 
the Veteran having reported any relationship between his 
symptoms and service, to include herbicide exposure.

Moreover, the Board notes that the first record of any 
complaint of any problems with the Veteran's upper left 
extremity is in December 1985, over 12 years after service.  
The Board finds that such a prolonged period without any 
evidence of complaint weighs heavily against the claim.  See 
Maxson v. Gober, 230 F.3d  1330, 1333 (2000).

The Board acknowledges the Veteran's lay contentions in 
statements he submitted in this case, including that he has 
peripheral neuropathy due to exposure to herbicides in 
Vietnam.  See, e.g., Report of Contact, October 2004; 
Statement, August 2006.  However, the Veteran, as a lay 
person, is not competent to etiologically link a diagnosis of 
neuropathy to service, to include exposure to herbicides.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
Moreover, the Board notes that the Veteran's statements are 
not only not competent but also not credible, as on at least 
two occasions the Veteran reported to clinicians that he 
believed that his neuropathy was related, in whole or in 
part, to his history of shingles and jaundice.  See, e.g., VA 
Examination Report (mental health), March 2000; VA Treatment 
Record, October 1993.

In summary, the Board finds that the preponderance of the 
evidence is against granting service connection for bilateral 
peripheral neuropathy of the upper and lower extremities, and 
the benefit-of-the-doubt rule is not for application; there 
is not an approximate balance of evidence.  See 38 U.S.C.A. 
§ 5107(b); See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

        B.  Alopecia Areata

The Veteran claims that he incurred alopecia areata a result 
of exposure to herbicides in service.

As noted above, alopecia areata is not one of the diseases 
for which presumptive service connection may be granted based 
on herbicide exposure.  Nevertheless, as noted above, service 
connection may be granted on a direct basis.  See Combee, 34 
F.3d at 1043-1044.

As an initial matter, the Board notes that the Veteran's 
service treatment records are silent with regard to any hair 
loss.

The first notation of any hair loss in the record is a March 
1982 VA Agent Orange examination report that reflects a 
finding of "premature balding."  The examiner opined, 
however, that the Veteran did not have any condition due to 
exposure to any herbicides in service.

The only other relevant record in the claims file (other than 
the Veteran's own statements, addressed below) is the 
November 2009 VA examination report.  The examiner opined 
that the Veteran had male pattern baldness, that he did not 
meet the diagnostic criteria for alopecia areata and, 
therefore, that his hair loss could not be related to service 
or herbicide exposure.

The Board finds the November 2009 VA examination report to be 
the most probative evidence of record with regard to whether 
the Veteran has alopecia areata that is related to service.  
In fact, the Board notes that there is no medical evidence of 
record reflecting a diagnosis of alopecia areata or otherwise 
contradicting the opinion of the VA examiner.

The threshold requirement for service connection to be 
granted is competent medical evidence of the current 
existence of a claimed disorder.  See Degmetich v. Brown, 104 
F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  

Without a current diagnosis of alopecia areata, service 
connection may not be granted.  See id.  

In that regard, the Board notes that while the Veteran may be 
competent to report experiencing hair loss, he is not, as a 
lay person, competent to render a medical diagnosis of 
alopecia areata.  See Jeandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007) (explaining in footnote 4 that a veteran is 
competent to provide a diagnosis of a simple condition such 
as a broken leg, but not competent to provide evidence as to 
more complex medical questions).  Likewise, he is not 
competent to etiologically link any hair loss to herbicide 
exposure in service.  See id.  

In summary, the Board finds that the preponderance of the 
evidence of record is against granting service connection for 
alopecia areata, and the benefit-of-the-doubt rule is not for 
application; there is not an approximate balance of evidence.  
See 38 U.S.C.A. § 5107(b); See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).

        C.  Skin Disorder

According to the Court, in order to reopen a previously and 
finally disallowed claim, there must be new and material 
evidence presented or secured since the time that the claim 
was finally disallowed on any basis.  See Evans v. Brown, 9 
Vet. App. 273 (1996).  When determining whether the claim 
should be reopened, the credibility of the newly submitted 
evidence is presumed.  See Justus v. Principi, 3 Vet. App. 
510 (1992).

New evidence means evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a) (2009).

The Veteran claims that he incurred a skin disorder due to 
exposure to herbicides in service or, in the alternative, 
that was incurred in service and has continued since service, 
to include skin disorders affecting his face (cheeks), groin, 
arms, and legs.  See, e.g., Statement, October 2005 (rash on 
groin); Notice of Disagreement, February 2006 (nodule on 
cheek); see also Lay Statement (Veteran's wife regarding 
nodules on cheeks).

The primary issue for resolution with regard to the Veteran's 
claimed skin disorder is whether new and material evidence 
has been received to reopen the Veteran's previously denied 
claim of entitlement to service connection for a skin 
disorder, to include as secondary to herbicide exposure.  As 
explained in detail below, the Board finds that new and 
material evidence has been received and, therefore, the 
claims is reopened.

By way of background, an August 1985 Board decision denied 
the Veteran's claim of entitlement to service connection for 
a skin disorder on the basis that the evidence failed to 
establish the existence of a current skin disorder.  In 
November 2004, the Veteran filed a request to reopen his 
claim.

At the time of the August 1985 Board decision, the evidence 
of record included 
(1) the Veteran's service treatment records, (2) VA treatment 
records dated from May 1974 through July 1983, (3) VA 
examination reports dated March 1982, May 1984, and June 
1984, and (4) certain private treatment records dated 
December 1976 to June 1982, and February 1984 to April 1984.

Since the August 1985 Board decision, new evidence associated 
with the claims file consists of (1) VA treatment records 
dated August 1983 to September 2005, 
(2) a November 2009 VA examination report prepared in 
connection with the Veteran's claims for service connection 
for peripheral neuropathy and alopecia areata, (3) certain 
private treatment records dated June 1988 to June 1993, and 
(4) two lay statements from the Veteran's wife (one dated in 
February 2006 and the other received by the RO sometime 
around September 2003).

The November 2009 VA examination report (relating to the 
Veteran's other claims) reflects, among other things, that 
the Veteran had been diagnosed and treated for urticaria in 
December 2008 and for eczema in January 2009.  The examiner 
also noted that the Veteran had a slight erythema in his 
groin area.

Because the November 2009 VA examination report notes recent 
treatment for uticaria and eczema, and because it includes 
current clinical findings of slight erythema, the Board finds 
that this record satisfies the low threshold requirement for 
new and material evidence.  As such, the claim is reopened.

The Board will now address the merits of the Veteran's claim 
of entitlement to service connection for a skin disorder.

As noted above, the November 2009 VA examiner noted that the 
Veteran had recently been treated at the VA medical center 
for urticaria in December 2008 and for eczema in January 
2009, and the examiner noted current clinical findings of 
slight erythema in his groin area.  Clearly, the Veteran has 
a current skin disorder.  

The Board will now address whether the Veteran's skin 
disorder was caused by presumed exposure to herbicides in 
service or is otherwise related to service.

The Veteran's service treatment records reflect, among other 
things, that he was treated for a groin rash in March 1972 
and for a cyst or abscess on his right cheek just below his 
right eye in September 1972.

As noted above, the Veteran asserts that, since service, he 
has continued to experience skin problems involving nodules 
on his cheeks and a rash on his groin area.  The Board 
acknowledges that the Veteran, as a lay person, is competent 
to report experiencing a rash on his groin and a feeling and 
seeing a nodule on his face or cheeks.  See 38 C.F.R. 
3.303(b) (2009); Charles v. Principi, 16 Vet. App. 370 
(2002).

The Board also notes that several post-service treatment 
records in the claims file reflect complaints of treatment 
for various skin problems since service.  For example, a 
December 1976 private treatment record reflects clinical 
findings of a rash on the Veteran's forearm.  Private 
treatment records prepared by Dr. J.T. reflect that the 
Veteran was treated for atopic dermatitis in July 1980 and 
folliculitis of the right knee in December 1980.  See, e.g., 
Private Treatment Record, January 1984.  A December 1981 VA 
Agent Orange examination report reflects findings of an 
erythematous rash on the Veteran's groin area and a diagnosis 
of tinea cruris.  An August 1987 VA examination report 
reflects a finding of a chronic follicular lesion on the 
Veteran's left upper leg.  More recently, an October 2004 
letter to the Veteran from a VA medical center regarding the 
Agent Orange registry reflects that the Veteran was found to 
have a recurrent rash.

The Board notes that a March 1982 VA Agent Orange examination 
report reflects that the examiner opined that the Veteran's 
skin condition was not related to exposure to herbicides in 
service.  As this is the only medical evidence of record 
addressing whether the Veteran has a skin disorder related to 
exposure to herbicides in service, the Board finds it to be 
the most probative evidence on this issue.  Nevertheless, as 
noted above, the Veteran is not precluded from proving 
service connection on a direct basis.  See Combee, supra.  

In light of all of the above evidence of record, the Board 
finds that the clinical findings of skin problems noted in 
the service treatment records, the post-service treatment 
records reflecting treatment for skin problems, and the 
recent clinical findings of urticaria, eczema, and erythema 
recently on examination in November 2009, coupled with the 
Veteran's competent reports of continuity of symptomatology 
since service, is at least sufficient to place the evidence 
in equipoise as to whether or not the Veteran's claimed skin 
disorder is related to service.  Therefore, having resolved 
doubt in favor of the Veteran, the Board will grant the 
Veteran's claim of service connection for a skin disorder.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009).


ORDER

Entitlement to service connection for peripheral neuropathy 
of the upper extremities, to include as secondary to 
herbicide exposure, is denied.

Entitlement to service connection for peripheral neuropathy 
of the lower extremities, to include as secondary to 
herbicide exposure, is denied.

Entitlement to service connection for alopecia areata, to 
include as secondary to herbicide exposure, is denied.

New and material evidence sufficient to reopen a claim of 
entitlement to service connection for a skin disorder, to 
include as secondary to herbicide exposure, has been 
received.

Entitlement to service connection for a chronic skin disorder 
is granted.



______________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


